 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    YASIR MEHMOOD,                                      Case No. 2:17-cv-00970-KJM-AC
11                        Plaintiffs,
12            v.                                          ORDER
13    TABASSUM SARANI,
14                        Defendants.
15

16                   The court is in receipt of plaintiff’s motion to stay, ECF No. 85, and ORDERS

17   defendant to file an opposition to that motion, if any, within 14 days. If defendant does not respond,

18   the court will stay this action, with the parties to file status reports every ninety (90) days.

19                   IT IS SO ORDERED.

20   DATED: September 23, 2019.

21

22
                                                             UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                         1
